Name: Commission Delegated Regulation (EU) No 1293/2014 of 17 July 2014 on the conditions for classification, without testing, of metal lath and beads for internal plastering covered by the harmonised standard EN 13658-1, metal lath and beads for external rendering covered by the harmonised standard EN 13658-2 and metal beads and feature profiles covered by the harmonised standard EN 14353, with regard to their reaction to fire Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  iron, steel and other metal industries;  construction and town planning;  building and public works;  documentation
 Date Published: nan

 5.12.2014 EN Official Journal of the European Union L 349/29 COMMISSION DELEGATED REGULATION (EU) No 1293/2014 of 17 July 2014 on the conditions for classification, without testing, of metal lath and beads for internal plastering covered by the harmonised standard EN 13658-1, metal lath and beads for external rendering covered by the harmonised standard EN 13658-2 and metal beads and feature profiles covered by the harmonised standard EN 14353, with regard to their reaction to fire (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonized conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products with regard to their reaction to fire was adopted in Commission Decision 2000/147/EC (2). Metal lath and beads for internal plastering covered by the harmonised standard EN 13658-1, metal lath and beads for external rendering covered by the harmonised standard EN 13658-2 and metal beads and feature profiles covered by the harmonised standard EN 14353, with an exposed surface containing organic material, are among the construction products to which that Decision applies. (2) Those products have proved to have a stable and predictable performance concerning reaction to fire when they are used with gypsum plasterboards to form corners in walls as only an insignificant part of their surface risks being exposed to fire. (3) Metal lath and beads for internal plastering covered by the harmonised standard EN 13658-1, metal lath and beads for external rendering covered by the harmonised standard EN 13658-2 and metal beads and feature profiles covered by the harmonised standard EN 14353, with an exposed surface containing organic material, should therefore be deemed to satisfy class E of performance for reaction to fire without the need for any testing, HAS ADOPTED THIS REGULATION: Article 1 Metal lath and beads for internal plastering covered by the harmonised standard EN 13658-1, metal lath and beads for external rendering covered by the harmonised standard EN 13658-2 and metal beads and feature profiles covered by the harmonised standard EN 14353 shall be deemed to satisfy the class E set out in Table 1 of the Annex to Decision 2000/147/EC, without testing, where they have an exposed surface containing organic material. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products (OJ L 50, 23.2.2000, p. 14).